Exhibit 10.4.1


AMENDMENT NO. 6 TO EMPLOYMENT CONTRACT


AGREED, as of the 2nd day of April 2009, between the Federal Agricultural
Mortgage Corporation (FAMC) and Timothy L. Buzby (you), that the existing
employment contract between the parties hereto, dated as of June 5, 2003, as
amended through Amendment No 5. dated as of June 5, 2008 (the Agreement), be and
hereby is amended as follows:


Sections 2 and 3 (a) of the Agreement are replaced in their entirety with the
following new sections:


2.            Scope of Authority and Employment.  You will report directly to
the President of Farmer Mac.  You will have responsibility for the treasury and
financial activities of Farmer Mac under business plans submitted by management
to, and approved by, the Board of Directors of Farmer Mac.  You shall be an
officer of Farmer Mac, with the title of Vice President – Chief Financial
Officer.


You will devote your best efforts and substantially all your time and endeavor
to your duties hereunder, and you will not engage in any other gainful
occupation without the prior written consent of Farmer Mac; provided, however,
that this provision will not be construed to prevent you from personally, and
for your own account or that of members of your immediate family, investing or
trading in real estate, stocks, bonds, securities, commodities, or other forms
of investment, so long as such investing or trading is not in conflict with the
best interests of Farmer Mac.  You will be employed to perform your duties at
the principal office of Farmer Mac.  Notwithstanding this, it is expected that
you will be required to travel a reasonable amount of time in the performance of
your duties under this Agreement.


3 (a).       Base Salary.  As of April 2, 2009, you will be paid a base salary
(the Base Salary) during the Term of Three Hundred Thousand Dollars ($300,000)
per year, payable in arrears on a bi-weekly basis.


As amended hereby, the Agreement remains in full force and effect.


Federal Agricultural Mortgage Corporation
Employee
       
By: /s/ Michael A. Gerber
/s/ Timothy L. Buzby
President
 


 
 

--------------------------------------------------------------------------------

 